Citation Nr: 0404756	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  94-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for a right foot disability.

2.  Entitlement to an initial compensable evaluation for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from May 1970 to June 
1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  That decision, in pertinent part, granted 
service connection for status post excision of neuroma, right 
foot, with degenerative changes of the right first metatarsal 
phalanges and for hearing loss in the left ear.  In June 1998 
the Board remanded this case to the RO to schedule a Board 
hearing.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in January 1999.  A transcript of the 
hearing testimony has been associated with the claims file.  
In a July 1999 decision, the Board denied three other issues 
on appeal and remanded the two issues identified above for 
additional evidentiary development.  That development has 
been completed, and the case has been returned to the Board 
for consideration.  The RO in St. Louis, Missouri, currently 
has jurisdiction over the veteran's case, although VA's 
Special Processing Unit at the RO in Cleveland, Ohio, has 
been expediting consideration of the veteran's claims.


FINDINGS OF FACT

1.  The veteran's residuals of the excision of the neuroma 
from the right foot include sensory loss in the third and 
fourth toes and a well-healed, non-tender superficial scar.  

2.  The veteran's left ear hearing loss is manifested by 
puretone threshold averages of 28 to 36 decibels with speech 
recognition ability of 96 to 98 percent, resulting in Level 
"I" hearing.

3.  Right ear hearing acuity is normal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for a right foot disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5279 and 5284, and 4.118, Diagnostic Code 
7805 (2003).

2.  The criteria for a compensable disability rating for 
hearing loss, left ear, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 U.S.C.A. § 1160 (West 2002), as amended by 
Veterans Benefits Act of 2002, Pub. L. 107-330, Title I, 
Section 103, 116 Stat. 2821 (December 6, 2002); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 and 6101 (1998); 
38 C.F.R. §§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in this case, which 
consists of VA examination reports dated in 1991, 1997, 1998, 
1999, and 2003; VA records for outpatient treatment and 
hospitalization from 1994 to 2003; and the veteran's 
contentions.  The Board will summarize the relevant evidence 
where appropriate.

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

This appeal is from the initial ratings assigned to 
disabilities upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

A.  Right foot disability

The veteran is service-connected for residuals of excision of 
a neuroma from the right foot.  The RO has determined the 
residuals include decreased sensation of the dorsal aspect of 
the right toes #1, #2, and #3 and the plantar aspect of all 
the right toes.  A 10 percent disability rating has been 
assigned under Diagnostic Code 5284.  The veteran contends 
that he is entitled to a higher rating.  However, for the 
reasons and bases given below, the claim is denied.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

In this case, there is no diagnostic code specific to the 
surgical procedure for which the veteran is service-
connected.  For this reason, his service-connected right foot 
disability is rated by analogy under Diagnostic Code 5284 for 
other foot injuries.  Initially, the condition was rated 
under Diagnostic Code 5279 for anterior metatarsalgia.  The 
Board will consider whether a higher rating can be granted 
under either of these diagnostic codes, as well as consider 
any other potentially applicable diagnostic codes.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
In this case, consideration of a higher disability evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 is warranted since the 
veteran's residuals of the surgery could potentially include 
limited motion of the affected joint(s).  Cf. VAOPGCPREC 9-98 
(the nature of the foot injury determines whether 
consideration of §§ 4.40 and 4.45 under Diagnostic Code 5284 
is warranted, and injuries such as fractures and dislocations 
may limit motion).

Initially, the Board notes that Diagnostic Code 5279 for 
anterior metatarsalgia (Morton's disease) provides a maximum 
disability rating of 10 percent.  A higher rating cannot be 
granted under this code.

Diagnostic Code 5284 for other foot injuries provides a 10 
percent disability rating for a moderate disability, a 20 
percent disability rating for a moderately severe disability, 
and a 30 percent disability rating for a severe disability.  
With loss of use of the foot, a 40 percent disability rating 
is warranted.  The words "moderate," "moderately severe," 
and "severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  

Although the criteria under Diagnostic Code 5284 are less 
defined, when comparing the veteran's symptomatology to other 
similar diagnostic codes, it is clear that his overall level 
of disability is no more than moderate.  The VA examinations 
and medical records establish that the residuals of the 
service-connected right foot surgery consist of decreased 
sensation on the dorsal aspect of the right toes numbers one, 
two, and three, and the plantar aspect of all the right toes, 
see 1999 VA examination report, or numbness of the lateral 
third and the medial fourth toe, see 2003 VA examination 
report.  X-rays have shown the bone architecture of the right 
foot remains intact.  The medical evidence does not show the 
presence of symptomatology from which the Board could 
conclude that the veteran's level of impairment is moderately 
severe or severe.

No medical professional has stated that the veteran has any 
functional impairment due to the right foot surgery.  The 
veteran does have significant disability in the right lower 
extremity due to his service-connected lumbar spine 
disability, including peripheral neuropathy and foot drop.  
However, the symptoms in the right lower extremity that are 
related to the lumbar spine disability may not be considered 
in assessing the disability due to the residuals of the right 
foot surgery.  While both the lumbar spine disability and the 
residuals of the right foot surgery are service connected, 
the symptoms of each disability must be differentiated if 
possible.  Therefore, only the symptoms that have been 
attributed to the residuals of the right foot surgery may be 
considered in assessing the degree of disability due to the 
foot surgery.  38 C.F.R. § 4.14.  The Board notes that a July 
2003 rating decision did increase the disability rating for 
the veteran's lumbar spine disability based on the 
neurological findings such as radiculopathy, foot drop, and 
absent knee jerks.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The VA examination reports show that the veteran has numbness 
in the toes of the right foot due to the in-service foot 
surgery.  Again, the medical evidence does not show any other 
disability in the right foot due to the foot surgery.  Prior 
to the recent increase in the veteran's lumbar spine 
disability, as discussed above, the 1999 VA examination 
reflected no loss of function of the right foot, and the 
examiner indicated that weakness of muscle group 12 was due 
to a 1977 injury which the record indicates is the cause of 
the veteran's back problems.  The veteran testified at his 
hearing that he had numbness of the foot due to the in-
service surgery and that he had movement with no residual 
pain.  Even considering any residual pain that he may 
intermittently experience, the fact remains that the 
manifestations due to the surgery (toe numbness) are so 
minimal that there is no reasonable basis upon which the 
Board could conclude these symptoms are moderately severe, 
such as to warrant a higher rating.  Therefore, the 
preponderance of the evidence is against assignment of a 
higher disability rating under Diagnostic Code 5284.

The Board has considered whether there are any other 
diagnostic codes potentially applicable to the veteran's 
service-connected disorder.  Diagnostic Code 5280 for hallux 
valgus, Diagnostic Code 5281 for severe unilateral hallux 
rigidus, and Diagnostic Code 5282 for hammertoes each provide 
a maximum disability rating of 10 percent.  Diagnostic Code 
5283 pertains to malunion or nonunion of tarsal or metatarsal 
bones, but there is no medical evidence showing that the 
veteran has these disorders.  The other diagnostic codes 
applicable to foot disorders - Diagnostic Code 5276 for 
acquired flatfoot, 5277 for weak foot, and 5278 for claw foot 
- also do not apply to the veteran's service-connected 
condition since there is no medical evidence showing that he 
has these disorders.

Although the veteran could be assigned staged ratings 
pursuant to Fenderson, as discussed above, the Board 
concludes that this is not appropriate in this case.  There 
is no medical evidence indicating that the criteria for a 
rating higher than 10 percent have been met at any time since 
the veteran filed his original claim.

That does not, however, end the inquiry in this case.  In his 
substantive appeal, the veteran indicated that the resulting 
surgical scar on the right foot warranted a greater 
disability rating.  In general, all disabilities, including 
those arising from a single disease entity or injury, are 
rated separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25.  If a veteran 
has separate and distinct manifestations attributable to the 
same injury, they may be compensated under different 
diagnostic codes.  38 C.F.R. § 4.14; See Esteban v. Brown, 6 
Vet. App. 259 (1994). 

The issue of the evaluation to be assigned all manifestations 
of the veteran's service-connected disability is intertwined 
with the claim for a higher rating before the Board.  
Accordingly, consideration will be given to whether any 
separate evaluations should be assigned under applicable 
diagnostic codes.  The Board notes the RO did not explicitly 
consider whether a separate rating could be granted for the 
surgical scar.  When the Board addresses an issue that was 
not addressed by the RO, consideration must be given to 
whether the appellant will be prejudiced by the Board's 
consideration of the issue in the first instance.  See 
VAOPGCPREC 16-92 (1992).  Therefore, the Board must decide 
whether the veteran will be prejudiced by its consideration 
of this issue.  

The Board concludes the veteran's due process rights are not 
violated by consideration of whether he could receive a 
separate rating for the scar.  First, the relevant Diagnostic 
Code was included in the March 1994 statement of the case 
(Diagnostic Code 7805).  Although there have been some 
amendments to the scar diagnostic codes, as discussed in more 
detail below, the substance of what the veteran would need to 
show to receive a compensable rating under this code remains 
the same.  Second, the veteran is not prejudiced by the 
Board's consideration of this issue because "if the 
appellant has raised an argument or asserted the 
applicability of a law . . ., it is unlikely that the 
appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8.  
The veteran has had ample opportunity over the past decade to 
submit evidence and argument as to why he should get a higher 
rating for any and all manifestations of his right foot 
disorder.  Therefore, the Board's action is not prejudicial 
to the veteran.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as scars.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Therefore, the 
Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  In a recent opinion, however, VA's 
Office of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

The 1991 VA examination showed a scar lateral to the second 
toe of the right foot with slight keloid.  The 1999 VA 
examination showed a one-inch, non-tender scar on the dorsal 
aspect of the distal ends of the second and third metatarsal 
areas.  The 2003 VA examination showed a scar proximal to the 
metacarpophalangeal joints of the third and fourth toes from 
a previous Morton's neuroma surgery.

The scar from the veteran's service-connected foot surgery 
would best be evaluated under Diagnostic Code 7805 for 
"other" scars.  That is because the scar is not located on 
the head, face, or neck, see Diagnostic Code 7800 (2002 and 
2003); did not result from a burn injury, see Diagnostic 
Codes 7801 and 7802 (2002); is not deep (underlying soft 
tissue damage) or causes limited motion, see Diagnostic Code 
7801 (2003); does not cover an area of at least 144 square 
inches [it is one inch in measurement], see Diagnostic Code 
7802 (2003); is not poorly nourished or ulcerated, see 
Diagnostic Code 7803 (2002); is not unstable (frequent loss 
of skin covering), see Diagnostic Code 7803 (2003); and is 
not tender or painful on examination according to the medical 
evidence, see Diagnostic Code 7804 (2002 and 2003).  See 
Butts, supra (assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case.").  
Under both the old and new versions of Diagnostic Code 7805, 
other scars are rated on limitation of function of the 
affected part.  

In this case, it is clear the scar is well-healed, 
superficial and not tender, and no medical professional has 
indicated the scar affects functioning in any manner.  The 
veteran has not specifically claimed the surgical scar is 
tender or painful, nor is there objective evidence indicating 
such.  Therefore, a separate rating cannot be assigned for 
the surgical scar since there is no evidence of disability or 
manifestations due to that scar that are separate and 
distinct from the symptoms used to support the 10 percent 
rating already assigned for the right foot.  

B.  Hearing loss

The veteran has been granted service connection for left ear 
hearing loss only, with a noncompensable (zero percent) 
rating.  The veteran argues that a compensable rating is 
warranted because he feels without the right ear, his left 
ear hearing acuity, especially with speech recognition, is 
very poor.  For the reasons and bases given below, the claim 
is denied.

The rating criteria for evaluating hearing loss disorders 
were also amended during the pendency of the appeal.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  As indicated above, VA 
will consider the old and new regulations.  

It does not appear that the new rating criteria were 
explicitly considered by the RO or provided to the veteran.  
However, the amended regulations did not result in any 
substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 2003); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 2003).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. § 
4.85(c).  No such certification has been received in the 
instant appeal.  

The VA examinations have shown the veteran's left ear hearing 
loss is manifested by puretone threshold averages of 28 to 36 
decibels with speech recognition ability of 96 to 98 percent.  
Table VI indicates a designation of Level "I" for this ear.  
The pertinent question, then, is what designation to assign 
to the nonservice-connected right ear.

There was also a change to 38 U.S.C.A. § 1160 during the 
pendency of this appeal, and VA must consider both statutory 
versions in evaluating the veteran's claim.  The RO 
considered the amendments to 38 U.S.C.A. § 1160 in the 2003 
SSOC.  

Under the prior version of 38 U.S.C.A. § 1160, implemented at 
38 C.F.R. § 3.383 (2002), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(3) provides that total deafness in one ear as a 
result of service-connected disability and total deafness in 
the other ear as a result of nonservice-connected disability 
is for special consideration under that section.  Also of 
note are the provisions of 38 C.F.R. § 4.85(f) (2003) which 
indicate that where service connection is in effect for 
hearing impairment in only one ear, the auditory acuity in 
the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear.  38 C.F.R. 
§ 4.85(f) further provides that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," 
subject to the provisions of § 3.383.  There is no indication 
that willful misconduct was involved in the claimant's 
nonservice-connected right ear hearing loss.  However, he 
does not have total deafness in the nonservice-connected ear.  
Therefore, under the prior version of the law, since only the 
veteran's left ear is service-connected and he is not totally 
deaf in his right ear, the hearing acuity of his right ear is 
considered normal.  VAOPGCPREC 32-97; see also Boyer v. West, 
11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 210 
F.3d 1351 (2000).  Accordingly, a designation of Level "I" 
is assigned for his right ear.  When applied to Table VII, 
the numeric designations of "I" for both ears translates to 
a zero percent evaluation. 

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was 
changed to "deafness."  If the service-connected ear is 10 
percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  Congressional documents 
concerning enactment of Pub. L. 107-330 indicate that the 
intention was to overrule Boyer and allow VA to consider the 
hearing impairment of the nonservice-connected ear when 
assigning a rating.  See Senate Report 107-234 (August 1, 
2002).   

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, see VBA Fast Letter 03-11 (April 8, 2003), the 
Board has not officially stayed consideration of such cases.  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, especially since it 
is not known how long it will take for the regulations to be 
amended.   

The fact is, however, that the statutory amendment is not 
more favorable to the veteran.  Clearly the service-connected 
ear does not have hearing impairment to at least 10 percent, 
based on the audiometric results detailed above.  Moreover, 
he does not have any level of "deafness" in the nonservice-
connected right ear.  The 1991, 1999, and 2003 VA 
audiological evaluations showed normal hearing acuity in the 
right ear as defined by VA regulations.  38 C.F.R. § 3.385.  
Each VA examiner explicitly stated the veteran's right ear 
hearing acuity was normal.  

The criteria of 38 C.F.R. § 4.86(a) are not met since none of 
the VA examinations has shown findings of at least 55 
decibels at any frequency.  Also, the provisions of 38 C.F.R. 
§ 4.86(b) do not apply since there have been no findings of 
at least 70 decibels at 2000 Hertz. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann v.  
Principi, 3 Vet. App. 345, 349 (1992).  Thus, the doctrine of 
reasonable doubt is not for application.  Although the Board 
sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  The assigned noncompensable (zero percent) 
disability rating is appropriate based on the audiometric 
results in this case.  Although the veteran could be assigned 
staged ratings pursuant to Fenderson, as discussed above, the 
Board concludes that this is not appropriate in this case.  
There is no medical evidence indicating that the criteria for 
a compensable rating have been met at any time since the 
veteran filed his original claim.

C.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist a claimant in obtaining evidence necessary to 
substantiate the claim and includes an enhanced duty to 
notify a claimant and his or her representative, if any, as 
to the information and evidence necessary to substantiate and 
complete a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims.  Furthermore, the RO sent a letter 
to the veteran in March 2003, which explained the VCAA, asked 
him to submit certain information, and informed him of the 
elements needed to substantiate a claim for an increased 
evaluation.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining.  The letter explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also told 
the veteran to send VA evidence relevant to his claims.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 14, 
2003).  Therefore, the Board finds that the Department's duty 
to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes that an 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision , the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

Here, VCAA notice was sent years after the adjudication at 
issue.  However, there is no statutory authority that renders 
the initial adjudication of the veteran's claims null and 
void because of lack of strict VCAA compliance, and the Board 
does not believe that voiding the 1992 rating decision is in 
this veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and he attended a hearing before a Veterans Law Judge.  He 
was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  After 
the VCAA letter was issued, the matter was reviewed and 
reconsidered in a subsequent 2003 SSOC, after which 
additional written argument was received from the veteran's 
representative.  The veteran was not prejudiced because he 
does not, as the CAVC noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claims.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under these circumstances, the record appears fully developed 
(as described below), and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and his 
VA treatment records have been obtained.  There is no basis 
for speculating that additional unobtained evidence exists 
that would be relevant to the claims being decided herein.  
Moreover, he was provided several VA examinations throughout 
the course of this appeal, most recently in June 2003.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's right foot 
or hearing loss disorders since he was last examined.  The 
veteran has not reported receiving any treatment (other than 
at VA, which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the 2003 VA examination findings.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for a right foot disability is denied.

Entitlement to an initial compensable evaluation for hearing 
loss of the left ear is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



